                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                            )
                      Plaintiff,                      )
                                                      )
 vs.                                                  )       CASE NO. DNCW3:11CR000113
                                                      )       (Financial Litigation Unit)
                                                      )
 LESLIE MCCREADY,                                     )
                                 Defendant,           )
 and                                                  )
                                                      )
 SHILOH UNITED METHODIST CHURCH                       )
 DAYCARE,                                             )
                      Garnishee.

                        ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of Shiloh United Methodist Church

Daycare as Garnishee. On November 16, 2012, the Honorable Robert J. Conrad, Jr. sentenced the

Defendant to twenty-one months incarceration on her conviction for Misappropriation of Postal

Funds in violation of 18 U.S.C. §1711. Judgment in the criminal case was filed on November 16,

2012, (Doc. No. 36). As part of that Judgment, the Defendant was ordered to pay an assessment

of $100.00 and restitution of $51,000.00 to the victims of the crime. Id.

       On November 07, 2019, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Doc. No. 46) to Garnishee Shiloh United Methodist Church Daycare. The United States is entitled

to a wage garnishment of up to twenty-five percent of net income and has satisfied the prerequisites

set forth in 15 U.S.C. §1673. The Defendant was served with the Writ on November 14, 2019 and

the Garnishee was served on November 14, 2019. The Garnishee filed an Answer on November

21, 2019, (Doc. No. 50) stating that at the time of the service of the Writ, the Garnishee had in its
custody, control or possession property or funds owned by the Defendant, including non-exempt,

disposable earnings.

       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $50,104.00 computed through November 7, 2019. The Garnishee

will pay the United States up to twenty-five percent of the Defendant’s net earnings which remain

after all deductions required by law have been withheld and one hundred percent of all 1099

payments, and the Garnishee will continue said payments until the debt to the Plaintiff is paid in

full or until the Garnishee no longer has custody, possession or control of any property belonging

to the Defendant or until further order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:11CR000113.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.

       SO ORDERED.
                                       Signed: January 7, 2020
